UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1454


ANDREW SCOTT WALLACE,

                Plaintiff - Appellant,

          v.

JEFFREY THOMAS TROST; WILLIAM VOLLMAR, II, M.D.; STEPHEN G.
DIAMANTONI, M.D.; DIAMANTONI & ASSOCIATES; JOHN OR JANE DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-00101-DKC)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Scott Wallace, Appellant Pro Se. Steven Andrew Book, M.
Natalie McSherry, KRAMON & GRAHAM, PA, Baltimore, Maryland; Jan
I. Berlage, GOHN, HANKEY & STICHEL, LLP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andrew   Scott   Wallace       appeals   the   district    court’s

order denying his motion to remand under 28 U.S.C. § 1447(c)

(2006)    and      granting     defendants’       motions     to    dismiss     the

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Wallace v. Trost, No. 8:13-cv-00101-DKC (D. Md.

Mar. 26, 2013).           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately     presented    in   the

materials      before    this   court   and    argument     would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                          2